Case 1:19-cr-02032-SMJ   ECF No. 210-14   filed 09/24/20   PageID.1718 Page 1 of 7




                                                                              DEFENDANT'S EXHIBIT


                                                                                  1013
          Case 1:19-cr-02032-SMJ    ECF No. 210-14   filed 09/24/20   PageID.1719 Page 2 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1013-2
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000818
          Case 1:19-cr-02032-SMJ    ECF No. 210-14   filed 09/24/20   PageID.1720 Page 3 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1013-3
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000819
          Case 1:19-cr-02032-SMJ    ECF No. 210-14   filed 09/24/20   PageID.1721 Page 4 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1013-4
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000820
          Case 1:19-cr-02032-SMJ    ECF No. 210-14   filed 09/24/20   PageID.1722 Page 5 of 7




                                                                                         DEFENDANT'S EXHIBIT


                                                                                           1013-5
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000821
          Case 1:19-cr-02032-SMJ    ECF No. 210-14   filed 09/24/20   PageID.1723 Page 6 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1013-6
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000822
          Case 1:19-cr-02032-SMJ    ECF No. 210-14   filed 09/24/20   PageID.1724 Page 7 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1013-7
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000823
